Exhibit 10.1

 

[image_001.jpg]

 

Director Compensation Program including the Independent Director Compensation
Policy

pursuant to the

2012 Long Term Incentive Plan

 

Unless the context otherwise requires, all capitalized terms used herein shall
have the respective meanings assigned to them in the Servotronics, Inc. 2012
Long Term Incentive Plan (the “Plan”).

 

EQUITY AWARDS

 

The following shall constitute the equity awards under the Independent Director
Compensation Policy under the Plan:

 

Annual Retainer Share Award

 

(a)       Each year, as of the date of the Company’s annual meeting of
shareholders, the Company shall automatically award Restricted Shares to each
Independent Director who has been elected or reelected as a member of the Board
of Directors at the annual meeting. The number of Restricted Shares shall be
equal to $10,000 divided by the Fair Market Value of a Share on the date of such
election. If a fraction results, the number of Shares shall be rounded up to the
next whole number.

 

(b)       If an Independent Director is elected or appointed to the Board of
Directors other than at an annual meeting of the Company and has not received an
award pursuant to paragraph (a) during the twelve months preceding election or
appointment, the Company shall automatically award to the Independent Director a
number of Restricted Shares that is equal to the amount determined pursuant to
paragraph (a) based on the date of election or appointment multiplied by a
fraction, the numerator of which is the remainder of 365 minus the number of
days between the adjournment of the last annual meeting and the effective date
of the appointment or election, and the denominator of which is 365. If a
fraction results, the number of Restricted Shares shall be rounded up to the
next whole number.

 

(c)       The Company shall issue the Restricted Shares awarded under this
paragraph (a) or (b) on the first business day following the effective date of
the election, reelection or appointment. The Restricted Shares awarded under
paragraph (a) will vest in four quarterly installments on the date of each of
the three regularly scheduled quarterly board meetings to review the financial
statements for the quarters ending June 30, September 30 and December 31 (each a
“Quarterly Board Meeting”) each year following the annual meeting and the
remainder of which shall vest on the date of the next annual meeting. The
Restricted Shares awarded under paragraph (b) will vest in equal parts on the
date of the remaining Quarterly Board Meetings and the remainder of which shall
vest on the date of the next annual meeting. The Company will credit a
bookkeeping account with amounts equal to the dividends payable with respect to
the Restricted Shares and the amounts credited to the dividend account will be
payable as the Restricted Shares vest. If an Independent ceases to serve as a
Board member for any reason other than due to death, then all Restricted Stock
that is not then vested shall be immediately forfeited. If an Independent
Director ceases to serve as a Board member by reason of death or Disability then
all Restricted Stock shall immediately become vested.

 



 

 

 

[image_001.jpg]

 

CASH COMPENSATION

 

Payment Amount

 

Independent Directors shall be eligible to receive an annual cash retainer of
$50,000 for service on the Board. For purposes of this Policy, “annual” means
from Annual Shareholders’ Meeting to Annual Shareholders’ Meeting each year. In
addition, (i) the chairperson of the Audit Committee, Compensation Committee and
Nominating and Corporate Governance Committee shall each be eligible to receive
an additional annual retainer of $10,000, paid in cash, for such service.

 

No Separate Meeting Fees

 

No separate meeting fees shall be paid for Board or committee meetings or for
actions taken by unanimous written consent in lieu of a meeting in accordance
with the Company’s Bylaws.

 

Payment Schedule

 

The annual retainers for service on the Board and as chairperson of a committee
of the Board as set forth above shall be paid by the Company in arrears in
twelve equal monthly installments, the first installment being paid on the date
of the one month anniversary of the Annual Shareholders’ Meeting and the
remaining installments being paid on each successive one month anniversary date
(each such payment date, a “Monthly Payment Date”); provided, however, that if
the Company’s Annual Shareholders’ Meeting for the following year occurs prior
to the end of the one year period, the final Monthly Payment Date shall be paid
on the day of such Annual Shareholders’ Meeting. If any Independent Director
holds office as a director of the Board or chairperson of a Board committee for
less than a full monthly period, such Independent Director shall only be
entitled to a pro-rated amount of their applicable annual retainer as measured
from the most recent Monthly Payment Date through the date on which the
Independent Director shall have ceased to serve on the Board and/or as
chairperson of a Board Committee, as the case may be.

 

New Directors

 

In the event a new Independent Director is elected or appointed to the Board,
such Independent Director shall be eligible to receive as compensation for
service as a member of the Board or as Chairperson a Board committee, a
pro-rated amount of their applicable annual retainer as measured from the date
of appointment or election through the next scheduled Monthly Payment Date and
thereafter shall be paid in conformity with the other Independent Directors.

 



 

 

 

[image_001.jpg]

 

TRAVEL EXPENSE REIMBURSEMENT

 

Each of the Independent Directors shall be entitled to receive reimbursement for
reasonable travel expenses which they properly incur in connection with their
functions and duties as a director.

 

Reimbursement for travel expenses incurred is also initiated by the Director, by
submitting a Director Expense Reimbursement Form and accompanying receipts to
the Finance Department. The reimbursement will be processed within one week of
receipt by the Finance Department.

 



 

